Citation Nr: 1814563	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney





INTRODUCTION

The Veteran served on active duty from July 1965 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis-Tinnitus 

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  He reports that he first noticed the tinnitus during active service.  See, e.g., January 2012 VA examination.  Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology in service and after service, and such subjective complaints have been documented by the medical evidence of record, to include the January 2012 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus which was initially demonstrated in service.

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board again notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  The Board finds that his assertions are credible, and service connection is warranted for tinnitus. 

Specifically, the Veteran did not report tinnitus during active service or at the time of separation.  The first recorded instance of the Veteran reporting tinnitus in the record is his claim for compensation, which was received in December 2010, approximately 40 years after his separation from active service.  See VA Form 21-4138, Statement in Support of Claim, received December 2010.  The absence, however, of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service.  In addition, the Veteran provided a reasonable explanation for the lack of treatment for tinnitus at the January 2012 VA examination hearing.  Specifically, he stated he was able to ignore the tinnitus and that it did not affect his daily activities since it is mostly noticeable in quiet places.

In this case, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Veteran is considered competent to identify the presence of tinnitus since his period of active service, and the Board finds these statements credible.  See Charles, 16 Vet. App. at 370.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that the remaining issue on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran asserts that he has bilateral hearing loss that is due to in-service exposure to noise from helicopters.  He has stated that he did not wear ear protection during service.  See January 2012 VA examination.  The Veteran's statements as to his in-service exposure to noise from helicopters are consistent with the circumstances of his service, to include his specialty as a rotor wing pilot, and are not contradicted by any evidence of record.  Therefore, they are considered credible.  See 38 U.S.C. § 1154(a). 

A VA opinion was obtained in April 2012 as to the likely etiology of the Veteran's claimed hearing loss.  The April 2012 VA examiner reviewed the record and opined that the Veteran's claimed hearing loss is less likely than not caused by in-service noise exposure.  As rationale, the VA examiner stated that the Veteran reported his hearing loss began in approximately 1997 and that his post-service occupational specialty as a dentist involved exposure to loud noises.  The Veteran was provided a second VA opinion in October 2012.  The VA examiner reviewed the record and opined that the Veteran's bilateral hearing loss is less likely than not related to his active service.  As rationale, the VA examiner stated that the Veteran's bilateral hearing loss began between 1990 and 2002.  Additionally, the October 2012 VA examiner stated that the Veteran's in-service treatment records indicate normal bilateral hearing.  

Under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, VA may not simply disregard lay evidence because it is unaccompanied by medical evidence, see Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  In this case, the Veteran has presented competent and credible evidence of in-service acoustic trauma.  The October 2012 VA audiology examiner based the negative nexus opinion largely on the fact that the Veteran's service treatment records do not show in-service hearing loss.  As rationale, the examiner did not acknowledge the Veteran's competent and credible reports of in-service noise exposure or explain why evidence showing an in-service hearing loss is required to determine that the Veteran's hearing loss was incurred in active service or is otherwise etiologically related to his active service.

Furthermore, the April 2012 VA examiner opined that the Veteran's hearing loss began in approximately 1997; the October 2012 VA examiner opined that the Veteran's bilateral hearing loss began between 1990 and 2002.  A review of the record, however, reveals that the Veteran was provided an audiological examination in June 1984 with the following audiological findings:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
25
LEFT
15
0
0
5
20

Thus, the June 1984 audiological examination reveals some degree of a hearing threshold shift prior to 1990.  See Hensley, 5 Vet. App. at 159.

Additionally, the Veteran was provided an audiological examination in February 1988 with the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
30
LEFT
10
0
-10
0
20

As such, the February 1988 audiological examination also reveals some degree of a hearing threshold shift prior to 1990.  See Hensley, 5 Vet. App. at 159. 

In view of the foregoing, the Board finds that the April 2012 and October 2012 VA examiners' opinions are inadequate for decision-making purposes.  Specifically, the VA examiners provided inadequate rationales to support their negative nexus opinions and the examination reports do not include the information necessary to determine whether the Veteran has a hearing loss disability for VA purposes.  Therefore, the matter must be remanded so that an adequate VA examination may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner must consider the June 1984 and February 1988 audiological examinations showing some degree of a hearing threshold shift prior to 1990.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this remand to the examiner who conducted the January 2012 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is caused by or otherwise etiologically related to his active service, to include in-service exposure to noise from helicopters.  

Any opinion given must reflect consideration of the June 1984 and February 1988 audiological examinations showing some degree of a hearing shift prior to 1990.  A medical rationale should be provided for all opinions provided.  

2.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


